NATIONWIDE MUTUAL FUNDS Nationwide Bailard Cognitive Value Fund Nationwide Bailard International Equities Fund Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Supplement dated May 16, 2014 to the Prospectus dated November 29, 2013 (as revised March 1, 2014) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, Edward Herbert no longer serves as portfolio manager to the Nationwide HighMark Large Cap Core Equity Fund and the Nationwide HighMark Small Cap Core Fund.Also, effective immediately, George Rokas no longer serves as portfolio manager to the Nationwide HighMark Large Cap Growth Fund.Accordingly, all references to, and information regarding, Edward Herbert and George Rokas in the Prospectus, are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
